Title: To James Madison from John P. Van Ness and Richard Bland Lee, 2 August 1815
From: Van Ness, John P.,Lee, Richard Bland
To: Madison, James


                    
                        
                            Sir
                        
                        Office of the Commissioners of the Public Buildings, Washn. 2. Aug. 1815
                    
                    Having determined to send Mr. Andrei in the Corvette John Adams to the Mediterranean for the purpose of being landed at Barcelona in Spain, to be thence conveyed to Leghorn & for which the necessary orders, pursuant to your instructions have been given by the Secretary of the Navy, it has occurred to us that it might be found practicable consistent with the public service, to send one of the public vessels with Mr. Andrei at once to Leghorn & that such vessel might remain there two or three weeks, to recieve, if to be obtained, three other Artists whom Mr. Latrobe deems necessary to the speedy completion of the Capitol—and that it might also be practicable to send one of the public vessels to Leghorn to take on board there on the 1st. April next, the Capitals, which we are assured will then be certainly finished & Mr. Andrei & his family, to bring them to this city.
                    The Secretary of the Navy Considers such a step as a deviation from his duty, except he shall recieve your express order. We have supposed it probable that circumstances might exist in the Mediterranean, which would enable the commandant of the squadron to execute these objects without loss or injury to the public service. Indeed the Secretary himself suggests that the John Adams or Alert (store ships) might possibly be one of them spared for these purposes.
                    An order might be drawn so as to direct the commandant of the Squadron, in case it could be done without too much inconvenience or injury to the public service, to execute these objects. We remain with sentiments of very high consideration Your Obt. Sts
                    
                        
                            John P. Van Ness Richard Bland Lee
                        
                    
                